Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment dated 11/03/2021, the following occurred:
Claims 1, 4-7, 9, 10, 12, 13, 15, 16, 18 and 20 were amended. Claims 2, 11 and 17 were canceled. 
Claims 1, 3-10, 12-16 and 18-20 are currently pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner. 

Examiner Note
The following claims 3-9, 12-14, 16, 18 and 19 newly state dependency from claim 0. The Examiner assumes this is a mistake as there is no claim 0. For the purpose of examination, the Examiner will consider the dependency for claims 3-9, 12-14, 16, 18 and 19 as stated in the claim set dated 04/30/2020. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1, 15 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method and a system for monitoring a patient of an implantable medical device. 
Regarding claims 1, 15 and 20, the limitation of (claim 1 being representative) providing an interactive session configured to allow a user to navigate a plurality of subsessions comprising at least a first subsession and a second subsession distinct from the first subsession, initiating during the first subsession image data of an implementation site on the body of a patient via one or more cameras; determining a first set of data items in accordance with the first subsession of the interactive session, the first set of data items including the image data; interrogating during the second subsession, the IMD to retrieve a second set of data items distinct from the first set of data items and comprising one or more of IMD operating parameters or at least one physiological parameter of the patient sensed by the IMD; determining, based at least in part on at least one of the image data or the one or more of the IMD operating parameters or at least one physiological parameter of the patient sensed by the IMD, an abnormality corresponding to at least one of the patient or the IMD; outputting for display a post-implant report of the interactive session, wherein the post-implant report includes indication of the abnormality and an indication of an amount of time that has transpired since a date of implantation of the IMD; identifying, based on the amount of time that has transpired since the date of implantation of the IMD, a follow-up schedule for the patient, the follow-up schedule defined by one or more time periods in which the user is prompt to conduct a follow- up interactive session; and outputting, for display, a prompt to conduct the follow-up interactive session in accordance with the follow-up schedule as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. That is other than reciting the computing device (claim 1), a system comprising a memory and one or more processors (claim 15) and a non-transitory computer-readable storage medium and one or more processors (claim 20) the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for the computing device, system, memory, one or more processors and a non-transitory computer-readable storage medium, the claims encompass monitoring a patient of an implantable medical device in the manner described in the identified abstract idea, supra. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional elements of a computing device. Claim 15 recites the additional element of a system comprising a memory and one or more processors. Claim 20 recites the additional element of a non-transitory computer-readable storage medium and one or more processors. These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., generic computer components for monitoring medical information) such that they amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a 
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)).
Claims 3-10, 12-14, 16 and 18-19 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claims 3 and 4 further define providing the interactive session. Dependent claim 5 further defines a push notification. Dependent claim 6 further defines the follow-up schedule. Dependent claim 7 further defines the image data. Dependent claim 8 further defines the first set of data items. Dependent claim 9 further defines the second subsession. Dependent claim 10 further defines the at least one physiological parameter. Dependent claim 12 further defines the second subsession. Dependent claim 13 further defines the interactive session. Dependent claim 14 further defines the user. Dependent claim 17 further defines the second subsession. Dependent claim 18 further defines the interactive session. Dependent claim 19 further defines the system.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-10, 12-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gluncic (US 2016/0228034), in view of KenKnight US (2005/0171411), in view of Nawana (US 2014/0088990) and in further view of Pittman (US 2014/0059237).

REGARDING CLAIM 1
([0017] teaches recognizing a specific IMD, connecting to an external data base which contains comprehensive and most current information on the specific IMD, and providing appropriate device-specific identification information and management guidance, recommendation. [0052] teaches “windowing environment”, “running in windows”, and “object oriented operating system” used to denote a computer user interface in which information is manipulated (interpreted as means to navigate) and displayed on a video display (interpreted by examiner as providing, via a computing device, an interactive session configured to allow a user to navigate a plurality of subsessions comprising at least a first subsession and a second subsession distinct from the first subsession, wherein the first subsession)); initiating, via the computing device and during the first subsession, capture of image data of an implantation site on a body of the patient via one or more cameras; determining, via the computing device, a first set of data items in accordance with the first subsession of the interactive session, the first set of data items including the image data ([abstract] teaches detecting and identifying implantable medical devices (“IMDs”) and/or retained foreign objects (“RFSOs”) from diagnostic medical images either directly from the screens (devices not connected to a network) or from the x-ray viewer and export them to the system (interpreted by examiner as initiating, via the computing device and during the first subsession, the capture of image data of an implantation site on a body of the patient) [0063] teaches digital cameras of mobile devices may be also used to acquire any of the diagnostic medical images (interpreted by examiner as capture of image data of an implantation site on a body of the patient via one or more cameras) and [0058] teaches using “PACS” which refers to Picture Archiving and Communication System (PACS) involving medical imaging technology for storage of, and convenient access to, images from multiple source machine types and that electronic images and reports are transmitted digitally via PACS (also interpreted by examiner as the first subsession of the interactive session). [0020] teaches a compilation of data from medical images and the related IMDs (interpreted by examiner as the first set of data items including the image data)); determining, based at least in part on at least one of the image data or the one or more IMD operating parameters or the at least one physiological parameter of the patient senses by the IMD, an abnormality corresponding to at least one of the patient or the IMD ([0019] teaches detecting malfunctioning, mal-positioning, and structural integrity problems of IMD (interpreted by examiner as determining abnormality corresponding to the IMD). [0021] teaches accessing complete and comprehensive technical information, most common reasons for the device failure or problems, common structural integrity problems of the particular device (interpreted by examiner as determining, based at least in part on the one or more IMD operating parameters), samples of radiological images of the intact device, and selected papers from the medical literature related to specific IMD); outputting, for display on the computing device, a post-implant report of the interactive session, wherein the post-implant report includes indication of the abnormality ([0053] teaches Application Program Interface, or “API”, to allow the user to provide commands to the network resource and observe any output (interpreted by examiner as outputting for display) and [0125] teaches IMD database to obtain and display relevant information about the device to the clinician over the app interface. [0126] teaches analyzing the image. When the device has been detected, localized, and identified, additional information about the specific model will be retrieved from the external database and a report in a user-friendly format is sent back to the clinician through the PACS API (interpreted by examiner as outputting, via the computing device, a post-implant report of the interactive session) with an option to automatically include a summary of the IMD information in their radiological report (interpreted by examiner as the post-implant report includes indication of the abnormality));

providing, via a computing device, an interactive session (KenKnight at [abstract] teaches monitoring a patient health condition. [0017] teaches transacting an automated patient communications session (interpreted by examiner as interactive session) and that the patient communications session is activated through a patient communications interface (interpreted by examiner as computing device)); interrogating, via the computing device during the second subsession, the IMD to retrieve a second set of data items distinct from the first set of data items and comprising one or more of IMD operating parameters or at least one physiological parameter of the patient sensed by the IMD (KenKnight at [0007] teaches retrieving data, such as any measured physiological conditions. [0017] teaches a patent health condition is monitored by regularly collecting physiological measures through an implantable medical device and sending the physiological measures. [0124] teaches a patient communications session based on the continuous monitoring of the physiological measures (interpreted by examiner as interrogating, via the computing device during the second subsession, the IMD to retrieve a second set of data items distinct from the first set of data items and comprising at least one physiological parameter of the patient)); determining, based at least in part on the second set of data items, an abnormality corresponding to at least one of the patient or the IMD (KenKnight at [0018] teaches The physiological measures retrieved from one such patient care record are analyzed to determine a patient status and [0067] teaches a patient status indicator 54. Collected measures sets 50 are periodically received from implantable medical devices and maintained by the database module 51 in the database 52. Through the use of this collected information, the analysis module 53 can continuously follow the medical wellbeing of a patient and can recognize any trends in the collected information that might warrant medical intervention (interpreted by examiner as determining, based at least in part on second set of data items, a status (means of indicating the abnormality) corresponding to at least one of the patient). [0011] teaches an automated analysis would include recognizing a trend indicating disease absence, onset, progression, regression, and status quo and determining whether medical intervention is necessary)

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Gluncic to incorporate physiological parameters and IMD methods as taught by KenKnight, with the motivation of providing an improved indicator of impending heart failure derived based on the exemplary cardiac collected measures (KenKnight at [0069]).

Gluncic and KenKnight do not disclose, however Nawana discloses:
wherein the report includes an indication of an amount of time that has transpired since a date of implantation of the IMD (Nawana at [0002] teaches surgeries that involve medical devices, e.g., medical implants [0129] teaches the post-op database associated with the patient and as having a date and time stamp [0296] teaches generating report for a medical practitioner, including information such as the medical devices implanted in the patient, date of the surgery (interpreted by examiner as an indication of an amount of time that has transpired since a date of implantation of the IMD)) identifying, based on the amount of time that has transpired since the date of implantation of the IMD, a follow-up schedule for the patient (Nawana at [0019] teaches a post-operative follow-up. [0029] teaches a recovery module that provides recommended post-op treatment plan (interpreted by examiner as the follow-up schedule for the patient) for the patient),

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Gluncic and KenKnight to incorporate report including of an amount of time that has transpired since a date of implantation of the IMD as taught by 

Gluncic, KenKnight and Nawana do not disclose, however Pittman discloses:
the schedule defined by one or more time periods in which the computing device is configured to prompt the user to conduct a follow- up interactive session (Pittman at [0007] teaches allowing a user to enter the communication session during a scheduled time period and during the scheduled time (interpreted by examiner as the follow-up schedule of Nawana, defined by one or more time periods), enabling the user to enter a communication session and [0037] teaches a user computing device can be configured to enable a user to conduct the communication session (interpreted by examiner as the computing device is configured to prompt the user to conduct a follow- up interactive session)); and outputting, for display on the computing device, a prompt to conduct the follow-up interactive session in accordance with the follow-up schedule (Pittman at [0006] teaches a scheduling interface (interpreted by examiner as outputting for display) can be configured in multiple ways to enable a user to schedule a communication session. For example, the scheduling interface can be presented based on time. Fig. 3c, 8a, 8b, 9a, 9c show a display for conducting a session and [0085] teaches a message is displayed notifying the user that the user can reschedule the communication session (interpreted by examine as outputting, for display on the computing device, a prompt to conduct the follow-up interactive session in accordance with the follow-up schedule of Nawana)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Gluncic, KenKnight, and Nawana to incorporate scheduling a follow-up session in accordance with the follow-up schedule as taught by 

REGARDING CLAIM 3
Gluncic, KenKnight, Nawana and Pittman discloses the limitation of claim 1.
Gluncic, Nawana and Pittman do not disclose, however KenKnight further discloses:
The method of claim 1, wherein providing the interactive session comprises: training, via the computing device, a session generator on one or more of: cohort parameters or IMD information; deploying, via the computing device, the session generator to generate the interactive session; and providing, via the session generator, the interactive session that, as a result of the training, is at least in part personalized for the user (KenKnight [0017] teaches a patient communications session is activated through a patient communications interface, in response to a patient-provided activation code (interpreted by examiner as training a session generator on cohort parameters) and teaches an identification of the patient is authenticated based on pre-defined uniquely identifying patient characteristics. [0122] teaches patient initiated communications sessions begin with the patient activating the patient communications interface through a physical maneuver, such as a voice code, tap code or combination voice and tap code, including deliberate pauses between each word. (interpreted by examiner as generate the interactive session as a result of the training at least in part personalized for the user)).

REGARDING CLAIM 4
Gluncic, KenKnight, Nawana and Pittman discloses the limitation of claim 1.
Gluncic, KenKnight and Nawana do not disclose, however Pittman further discloses:
(Pittman at [0007] teaches allowing a user to enter the communication session during a scheduled time period and during the scheduled time (interpreted by examiner as the follow-up schedule of Nawana, defined by one or more time periods), enabling the user to enter a communication session and [0037] teaches a user computing device can be configured to enable a user to conduct the communication session. [0006] teaches a scheduling interface can be configured in multiple ways to enable a user to schedule a communication session. For example, the scheduling interface can be presented based on time.(interpreted by examine as providing by the computing device, the interactive session in accordance with the follow-up schedule of Nawana)).

REGARDING CLAIM 5
Gluncic, KenKnight, Nawana and Pittman discloses the limitation of claim 1.
Gluncic, KenKnight and Pittman do not disclose, however Nawana further discloses:
The method of claim 4, further comprising receiving, via communication circuitry of the computing device, a push notification; and determining, based on the push notification, a first time period for the follow-up schedule (Nawana at [0201] teaches the system can prompt the user to select one or more modes of reminder delivery when the user initially establishes an account with the system, such as by prompting the user to enter at least one of an email address, a home phone number, a mobile phone number, an instant message account, etc. to which the system 10 can provide reminders, notifications, alerts, etc. The module can be configured to provide at least one reminder to the user (interpreted by examiner as means to determine a first time period for the follow-up schedule)).

REGARDING CLAIM 6
Gluncic, KenKnight, Nawana and Pittman discloses the limitation of claim 1.
Gluncic, KenKnight and Nawana do not disclose, however Pittman further discloses:
The method of claim 4, wherein the follow-up schedule includes the one or more time periods in which the computing device is configured to output the prompt to conduct the follow-up session (Pittman at [0006] teaches a scheduling interface (interpreted by examiner as outputting) can be configured in multiple ways to enable a user to schedule a communication session. For example, the scheduling interface can be presented based on time. Fig. 3c, 8a, 8b, 9a, 9c show a display for conducting a session and [0085] teaches a message is displayed notifying the user that the user can reschedule the communication session (interpreted by examine as output the prompt to conduct the follow-up session of Nawana)).

REGARDING CLAIM 7
Gluncic, KenKnight and Nawana discloses the limitation of claim 1.
KenKnight and Nawana do not disclose, however Gluncic further discloses:
The method of claim 1, wherein the image data comprises one or more frames that represent images of the body of the patient (Gluncic at [0009] teaches MRI and CT imaging. [0014] teaches X-ray image. [0019] teaches compilation of data from medical images (interpreted by examiner as images data of the body of the patient) [0070] teaches image analysis based on techniques/algorithms for pattern recognition, which refers to detection of meaningful patterns in raw image data (interpreted as image data comprises one or more frames)).

REGARDING CLAIM 8
Gluncic, KenKnight and Nawana discloses the limitation of claim 1.

The method of claim 1, wherein determining the first set of data items comprises: providing, via the computing device, a prompt for the user to utilize the one or more cameras to capture the image data; and determining, subsequent to the prompt, at least a portion of the first set of data items (Nawana at [0133] teaches ask the user to capture an image of the user (interpreted by examiner as determining a first set of data items since imaging data has to be analyzed/verified)).

REGARDING CLAIM 9
Gluncic, KenKnight and Nawana discloses the limitation of claim 1.
Gluncic and Nawana do not disclose, however KenKnight further discloses:
The method of claim 1, wherein the second subsession comprises a physiological-parameter subsession, wherein determining the second set of data items comprises: receiving, in accordance with the second subsession, at least one physiological parameter of to the patient from the IMD; and determining, from the at least one physiological parameter, the second set of data items (KenKnight at [0007] teaches retrieving data, such as any measured physiological conditions. [0017] teaches a patent health condition is monitored by regularly collecting physiological measures through an implantable medical device and sending the physiological measures. [0124] teaches a patient communications session based on the continuous monitoring of the physiological measures (interpreted by examiner as receiving, in accordance with the second subsession, at least one physiological parameter corresponding to the patient; and determining, from the at least one physiological parameter, the second set of data items)).

REGARDING CLAIM 10
Gluncic, KenKnight and Nawana discloses the limitation of claim 1.

The method of claim 1, wherein the at least one physiological parameter comprises at least one of: an electrocardiogram (ECG) parameter, a respiration parameter, an impedance parameter, an activity parameter, or a pressure parameter (KenKnight [0110] teaches the individual measures stored in each patient record can be logically grouped into measures relating to specific disorders and diseases, for instance respiratory distress (interpreted by examiner as the at least one physiological parameter comprises at least one of: a respiration parameter)).

REGARDING CLAIM 12
Gluncic, KenKnight and Nawana discloses the limitation of claim 1.
Gluncic and Nawana do not disclose, however KenKnight further discloses:
The method of claim 1, wherein the second subsession comprises a patient-status subsession, wherein determining the second set of data items comprises: receiving user-input data comprising one or more of: patient-entered data, medication information, symptom information, physiological metrics, or anatomical metrics; and determining, from the user-input data, the second set of data items (KenKnight at [0018] teaches the physiological measures retrieved from one such patient care record are analyzed to determine a patient status and [0067] teaches a patient status indicator and collecting measures sets, periodically received from implantable medical devices and maintained by the database module 51 in the database 52. Through the use of this collected information (interpreted by examiner as the second set of data items) , the analysis module 53 can continuously follow the medical well being of a patient and can recognize any trends in the collected information that might warrant medical intervention (interpreted by examiner as receiving user-input data comprising one or more of: patient-entered data)).

REGARDING CLAIM 13
Claim 13 is analogous to Claims 1 and 11 thus Claim 13 is similarly analyzed and rejected in a manner consistent with the rejection of Claims 1 and 11.

REGARDING CLAIM 14
Gluncic, KenKnight and Nawana discloses the limitation of claim 1.
Gluncic and Nawana do not disclose, however KenKnight further discloses:
The method of claim 1, wherein the user is the patient, wherein the patient corresponds to one or more healthcare professionals (HCPs) (KenKnight at [abstract] teaches user is a patient. [0086] teaches physician responsible for the individual patient (interpreted by examiner as the patient corresponds to one or more healthcare professionals (HCPs)),

Gluncic and KenKnight do not disclose, however Nawana further discloses:
and wherein outputting the post-implant report comprises: outputting, by the computing device, the post-implant report to a device of the one or more HCPs via a computing network (Nawana at [0296] teaches generating report for a medical practitioner and [0110] teaches the system 100 can also include one or more network interface (interpreted by examiner as wherein outputting the post-implant report comprises: outputting, by the computing device, the post-implant report to a device of the one or more HCPs via a computing network))

REGARDING CLAIMS 15-20
Claims 15-20 are analogous to Claims 1-14 thus Claims 15-20 are similarly analyzed and rejected in a manner consistent with the rejection of Claims 1-14. 

Response to Arguments
Rejection under 35 U.S.C. § 101
Regarding the rejection of claims 1, 3-10, 12-16 and 18-20, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:  
Applicant respectfully submits that independent claims 1, 15, and 20 as amended are directed to improvements to computer functionality in the technical field of implantable medical devices (IVIDs). Independent claim 1 as amended, for example, explicitly recites interactions between a computing device and an IMD and determination of an abnormality based on the data retrieved from the IMD during those interactions, namely, "interrogating, via the computing device, ... the IMD to retrieve ... one or more of IMD operating parameters or at least one physiological parameter of the patient sensed by the IMD" and "determining, based at least in part on the image data and one or more of the IMD operating parameters or the at least one physiological parameter of the patient sensed by the IMD, an abnormality corresponding to at least one of the patient or the IMD." Thus, independent claim 1 as amended (and similarly independent claims 15 and 20), under its broadest reasonable interpretation, cannot be interpreted as falling within the "Certain Methods of Organizing Human Activity-Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching following rules or instructions)" grouping of abstract ideas. 
Regarding 1, The Examiner respectfully disagrees. The technological environment to which the claimed invention is defined is a generic computer. The claims encompass monitoring data of a patient of an implantable medical device which is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. That is other than reciting the computing device (claim 1), a system comprising a memory and one or more processors (claim 15) and a non-transitory computer-readable storage medium and one or more processors (claim 20) the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or 

As a result, even if the claims recite a judicial exception (an assertion to which Applicant does not acquiesce) independent claims 1, 15, and 20, when considered as a whole, integrate the exception into a practical application, are not directed to a judicial exception, and are thus patent eligible. In addition, even if Applicant's amended independent claims 1, 15, and 20 are considered as being directed to an abstract idea (an assertion to which Applicant does not acquiesce) the combination of additional elements outlined above amount to significantly more than the alleged abstract idea itself, and the claims are thus patent eligible.
Regarding 2, The Examiner respectfully disagrees. The additional elements of a computing device, a system comprising a memory and one or more processors, a non-transitory computer-readable storage medium and one or more processors do not integrated the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As discussed with respect to integration of the abstract idea into a practical application, the additional element of the computing device, system, memory, one or more processors and a non-transitory computer-readable storage medium to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).

Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 1, 3-10, 12-16 and 18-20, the Examiner has considered the Applicant’s arguments. Applicant argues:  
Applicant respectfully submits that the interpretations of the teachings of Nawana and/or the construction of Applicant's claim language, are impermissibly broad.
Regarding 3, the Examiner has cited new art, Pittman, as necessitated by amendment, to teach the following amended features of claim 1 “the schedule defined by one or more time periods in which the computing device is configured to prompt the user to conduct a follow- up interactive session, and outputting, for display on the computing device, a prompt to conduct the follow-up interactive session in accordance with the follow-up schedule” and the limitation of dependent claims 4 and 6. Please refer to detailed rejection above. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Given the broadest reasonable interpretation, the cited references teach the argued feature(s)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/LIZA TONY KANAAN/Examiner, Art Unit 3626       

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626